DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 9, 13 – 16, and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 – 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ankur Datta et al. (U.S. Patent Publication 20120233159).

With respect to claims 1, 12, and 17, Datta teaches:
receiving, at a neural network model comprising a plurality of layers, an input vector corresponding to a query (see paragraph [0037], where an input vector is received), 
wherein the plurality of layers comprise a last layer associated with a mapping matrix (see paragraphs [0035] and [0037], for a matrix where nodes are mapped between edges and layers);
generating a binary matrix based on the mapping matrix (see paragraphs [0037] and [0038], where a binary matrix is generated), an identity matrix, and one or more Gaussian vectors (see paragraph [0044], for a Gaussian vector);
generating an integer vector based on the binary matrix and a binary vector associated with the input vector (see paragraph [0054] for an integer vector);
identifying, for the integer vector, a plurality of indices corresponding to a plurality of top values of the integer vector (see paragraph [0054], where a histogram is created to identify indices or top values);
generating an output vector based on the input vector and a plurality of rows of the mapping matrix, wherein the plurality of rows is associated with the plurality of identified indices (see Fig. 3 and paragraph [0049], where an output is based on mapping from rows of a ranking hierarchical model), respectively; and
determining, based on the output vector, the query is associated with one or more classes (see paragraph [0064], where classes may be associated with a vector, and an output is rendered).

With respect to claim 10, Datta teaches:
wherein the one or more Gaussian vectors are randomly generated (see paragraph [0044], for a Gaussian vector).

With respect to claim 11, Datta teaches:
wherein the query comprises one or more of a text, an audio clip, an image, or a video (see paragraph [0023], where the input query is an image).

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        June 15, 2022